293 F.2d 156
110 U.S.App.D.C. 317
UNITED STATES of America ex rel. Theresa E. CHASE and NannieV. Compton, Appellantsv.Elva Mae BURTON, Appellee.
No. 16090.
United States Court of Appeals District of Columbia Circuit.
Argued March 27, 1961.Decided June 15, 1961, Petition for Rehearing Denied Aug. 31, 1961.

Mr. Carl J. Batter, Jr., Washington, D.C., with whom Mr. Carl J. Batter, Washington, D.C., was on the brief, for appellants.
Mr. Henry Lincoln Johnson, Jr., Washington, D.C., for appellee.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and BURGER, Circuit judges.
PER CURIAM.


1
The relator petitioners, Theresa E. Chase and Nannie V. Compton, claiming to be corporate officers of One Forty Tourist, Inc., filed Civil Action No. 3467-60 in the District Court against the respondent, Elva Mae Burton, for a writ of quo warranto.  They sought to prevent her from acting as an officer of the corporation, and to force her to yield to them possession of certain real estate and personal property alleged to belong to the corporation.


2
It is apparent from an examination of the pleadings and the record that the real dispute is over possession of the real estate and business of the corporation, and that title to the offices in question is merely an incidental matter.  In fact, counsel for appellant so stated in his argument before the District Court when he said: 'We want possession of the premises and the business, Your Honor.'


3
The District Court refused to issue the writ because there was already pending in the District Court Civil Action No. 3147-60, brought by One Forty Tourist, Inc., against Elva Mae Burton and others, which involved possession of the same real estate and personal property, and in which the incidental question of the right to corporate offices could be determined.  The relator petitioners appeal.


4
We think the action of the District Court was correct.


5
Affirmed.